In Denham v. State, 22 Fla. 664, text 679, it is said that "murder in this State is *Page 667 
no longer a common law offense, but it is a statutory one," and that to "distinguish murder in the first degree as designated in the statute, it must be charged in the indictment, in the language of the statute, as having been perpetrated 'from a premeditated design to effect the death of the person killed.' " See Chap. 1637, Acts 1868, Sec. 5035, Rev. Gen. Stats. 1920, Sec. 1, Chap. 8470, Acts 1921, Sec. 7137, Comp. Gen. Laws 1927. It had previously been held that "where the offense is one created by statute, it must be charged in the indictment in the very language of the statute, or in the language of equivalent import. An indictment for an offense prescribed and defined by statute, must state all the facts and circumstances which constitute the offense, or the party indicted is not brought within the provisions of such statute." 17 Fla. 381. See also30 Fla. 229; 34 Fla. 181; 58 Fla. 68.
These judicial statements should be considered in connection with a subsequent statutory enactment, as Sec. 2892 of the Rev. Stats. of 1892, that "every indictment shall be deemed and adjudged good which charges the crime substantially in the language of the statute." Sec. 3961, Gen. Stats. 1906, Sec. 6063, Rev. Gen. Stats., 1920, Sec. 8368, Comp. Gen. Laws 1927.
The statute defines murder in the first degree as "the unlawful killing of a human being, when perpetrated from a premeditated design to effect the death of the person killed or any human being." The charge is that the defendant "with a premeditated design to effect death did kill D. E. Walker, by shooting him with a shot gun."
Such allegation "charges the crime substantially in the language of the statute," and the language used is of equivalent import to the statutory definition of the crime of murder in the first degree. The indictment informs the accused of the nature and cause of the accusation against him, see *Page 668 
Sec. 11, Declaration of Rights, and is not vague or indefinite so as to mislead the accused or expose him to the danger of a new prosecution for the same offense. See 58 Fla. 54; 74 Fla. 200;  52 Fla. 110; 58 Fla. 74; 51 Fla. 44; 51 Fla. 82.
The decision in the Simmons case, 32 Fla. 387, 13 So. R. 896, was disapproved in 52 Fla. 18, 24. The form of indictment used in this case was approved in 94 Fla. 32, 45, 113 So. R. 630, 635, and is equivalent to a charge that the defendant unlawfully and with a premeditated design to effect the death of the deceased or of a human being, did kill the deceased by shooting him with a shot gun. This is legally sufficient to afford due process of law as charging murder in the first degree as defined by the statute, in language adequate to inform the accused of the nature and cause of the accusation against him; and it being clear that no harm could have reasonably resulted to the accused from the omission of the words "of the person killed," or of the words "of a human being," the indictment should not be held to be fatally defective on a motion in arrest, particularly in view of Secs. 6063, 6064 and 2812, Rev. Gen. Stats. 1920, Secs. 8368, 8369, 4499, Comp. Gen. Laws 1927; 58 Fla. 74.
TERRELL, C. J., AND ELLIS AND STRUM, J. J., concur.